Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 14, 2018

                                       No. 04-18-00729-CV

           STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                               Appellant

                                                 v.

                                         Veatrice COOK,
                                            Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-21431
                         Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Irene Rios, Justice

        On November 1, 2018, State Farm Mutual Automobile Insurance Co. filed a petition for
permission to appeal an interlocutory order pursuant to section 51.014(d) of the Texas Civil
Practice and Remedies Code and Rule 28.3 of the Texas Rules of Appellate Procedure. No
response was filed to the petition.

       The petition for permission to appeal is GRANTED. A notice of appeal is deemed to
have been filed on the date of this order, and the appeal will be governed by the rules for
accelerated appeals. TEX. R. APP. P. 28.3(k).

       The clerk’s record and reporter’s record must be filed in this appeal on or before January
3, 2019.

        The clerk of this court is instructed to file a copy of this order with the trial court clerk
and to provide a copy of the order to the court reporter responsible for preparing the reporter’s
record for this appeal. See id.

                                                      __________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court